Citation Nr: 1602408	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-35 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California 


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied service connection for PTSD.  

In October 2015, following certification of the appeal to the Board, the Veteran's then-representative withdrew as the Veteran's representative.  See 38 C.F.R. 
§§ 14.631(c), 20.608(b) (2015).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD.    


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in June 2010, prior to the initial adjudication of the claim in July 2010.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include limited service treatment records, post-service VA treatment records, a VA examination report from August 2013, and the Veteran's statements.   

The service treatment records contained in the claims file are limited to the June 1974 service entrance examination report and the accompanying Report of Medical History form.  In September 2011, the RO prepared a memorandum regarding an official finding of unavailability of the Veteran's service treatment records.  Specifically, the RO found the service treatment records were unavailable for review, and that any further attempts to obtain such records would be futile.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The Veteran was afforded a VA medical examination in August 2013 in connection with his claim of service connection for PTSD.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2013 VA examination is adequate with regard to the claim of service connection for PTSD.  The opinions expressed within the August 2013 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, with respect to the claim of service connection for PTSD, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a).   

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM), Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board on August 4, 2014, and therefore, this claim is governed by DSM-IV.

The DSM-IV utilizes a multiaxial system for assessment of psychiatric disorders, with Axis I reserved for listing clinical disorders and other conditions that may be a focus of clinical attention.  See DSM-IV p. 38.  Axis II is reserved for listing personality disorder and mental retardation.  See id. at pp. 38-39.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for PTSD and has claimed two in-service stressors experienced while serving on active duty.  Service personnel records indicate that the Veteran served as a combat engineer in the United States Army with a period of active duty in Germany.  The Veteran did not participate in combat with the enemy during service and he does not contend that he engaged in combat.  The Veteran's DD Form 214 shows that he served with Company B of the 547th Engineer Battalion.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD.  In this regard, the Veteran contends that he has PTSD as the result of two claimed stressors.  First, the Veteran reports witnessing a construction accident in Germany that resulted in the death of several fellow members of his battalion.  Second, the Veteran reports being injured in a fight with his drill sergeant during basic training.  

In January 2010, the Veteran underwent a psychiatric consultation as part of a court-ordered rehabilitation program.  At that time, the Veteran denied thoughts of self-harm or of harming others, mood lability, increased irritability, hallucinations, sleep or appetite problems, or any depressive, anxiety, psychotic, or manic symptoms or behaviors.  The VA psychiatrist noted that the Veteran's military service was significant for a military occupational specialty of combat engineer, several instances of going absent without leave, and no combat exposure.  Following examination, the VA psychiatrist provided Axis I diagnoses of substance-induced mood disorder; alcohol and methamphetamine dependence, in short remission; and tobacco use.  In addition, the VA psychiatrist provided an Axis II diagnosis of antisocial personality disorder with dependent traits.  

VA mental health treatment records dated between March 2010 and February 2013 reflect diagnoses of depressive disorder, not otherwise specified, and polysubstance dependence.  VA mental health professionals have also indicated that differential diagnoses include primary depressive disorder and depressive disorder secondary to substance abuse.  Of note, a February 2013 VA psychiatry progress note indicates that the Veteran was "on a [combination] of [medications] for depression and PTSD"; however, the VA psychiatrist continued to list the Veteran's diagnoses as depressive disorder and polysubstance dependence.  

Upon VA examination in August 2013, the Veteran reported two stressors that occurred during his period of active service.  While the VA psychologist indicated that both of the claimed stressors were adequate to support a diagnosis of PTSD, the VA psychologist found that the Veteran did not meet the DSM-IV diagnostic criteria of PTSD.  Instead, the VA psychologist provided Axis I diagnoses of substance-induced mood disorder and polysubstance dependence, and an Axis II diagnosis of personality disorder with antisocial features.  

The Board notes that the Veteran's VA treatment records list PTSD on the Veteran's "problem list."  However, VA treatment records reflect that this diagnosis was added to the Veteran's problem list in March 2009 by the Veteran's treating physician, who is not a mental health professional.  The diagnosis of PTSD was added following a history and physical examination performed to establish medical care within the VA medical system.  The treatment record contains no formal mental health assessment, except for notations that the Veteran reported mood problems and memory changes.  The treatment record reflects that the Veteran completed a PTSD screening test, which was positive, and therefore, a referral to VA's mental health service was needed.  In the physician's assessment, he provided a diagnosis of PTSD without suicidal ideation, and referred the Veteran for mental health assessment.  In a subsequent November 2009 treatment record, the same physician provided a diagnosis of depression, and again referred the Veteran for mental health assessment.  

Similarly, the Board also notes a May 2013 VA treatment record authored by a family nurse practitioner.  At that time, the Veteran was establishing care at a new VA medical facility and the nurse practitioner was performing a history and physical examination.  The treatment record contains no formal mental health assessment, nor a review of psychological symptoms.  Regarding the Veteran's military history, the VA clinician noted "no combat, [positive for] PTSD due to witnessed accident in military."  In the nurse practitioner's assessment, she provided a diagnosis of PTSD/depressive disorder, and referred the Veteran for mental health assessment.  

In review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosis of PTSD.  Service connection for PTSD "requires medical evidence diagnosing the condition in accordance" with the criteria established in the DSM.  38 C.F.R. §§ 3.304(f), 4.125(a).  "Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a [] diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In the Veteran's case, the mental health professionals who have examined and treated the Veteran have provided diagnoses of depressive disorder, substance-induced mood disorder, and polysubstance dependence; however, none have provided a diagnosis of PTSD.  A diagnosis of PTSD has only been provided by physical medicine clinicians who made such notations without formal psychological assessment of the Veteran.  Accordingly, the Board finds the opinions of the mental health professionals to be of more probative weight than those of the physical medicine professionals.  

The Board has carefully considered the Veteran's statements in which he contends that he has PTSD.  The Veteran is competent to report symptoms, such as depressed mood, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate psychological training and expertise, he is not competent to provide an opinion on a complex medical matter, such as relating symptoms to the specific diagnostic criteria outlined in the DSM.  Jandreau, 492 F.3d 1372, 1377.  In this regard, while there is evidence of a current psychiatric disability, the weight of the evidence demonstrates the Veteran's psychiatric disability does not specifically include PTSD.  Accordingly, the weight of the evidence is against a finding of a current diagnosis of PTSD upon which to predicate a grant of service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against a finding of a current PTSD diagnosis, an essential criterion for establishing service connection for PTSD as outlined in 38 C.F.R. § 3.304(f).  Accordingly, the claim for service connection for PTSD must be denied.  As the preponderance of the evidence is against the claim of service connection for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  As indicated above, in September 2011, the RO completed a Formal Finding of Unavailability regarding the Veteran's service treatment records.  Accordingly, VA has an enhanced duty to assist the Veteran in the development of his claim.  Ussery, 8 Vet. App. at 68.

The Veteran underwent a VA psychological examination in August 2013.  Following examination, the VA examiner indicated that while his two claimed stressors were adequate to support a diagnosis of PTSD, the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  Instead, the VA examiner provided Axis I diagnoses of substance-induced mood disorder and polysubstance dependence, and an Axis II diagnosis of personality disorder with antisocial features.  The VA examiner then opined that the Veteran's psychiatric disability was less likely than not incurred in or caused by his military service.  As rationale, the VA psychologist indicated that the Veteran "has a history of antisocial behavior since adolescence with abuse of multiple substances throughout his adult years.  While trauma occurred in Germany, his false reports in social history have rendered him an unreliable claimant."  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr, 21 Vet. App. 303.  In review of the opinion provided by the VA examiner, the Board finds the opinion inadequate for VA purposes as it is not supported by sufficient rationale.  First, the VA examiner's opinion suggests that the Veteran's psychiatric disability existed prior to service.  However, the VA examiner did not provide the requisite opinions regarding preexisting disabilities, i.e., did the Veteran's psychiatric disability clearly and unmistakably preexist service, and if so, was it clearly and unmistakably not aggravated by service?  

Second, the Board finds the VA examiner's opinion internally inconsistent in that the VA examiner appears to have believed the Veteran that the construction accident occurred in Germany, but then concluded that "false reports in [his] social history have rendered him an unreliable claimant."  The VA examiner did not provide any additional information as to which portions of the Veteran's reported social history the VA examiner believed to be false and why his finding resulted in a negative nexus opinion.  VA examiners generally do not make credibility determinations, as that determination must come from the Board.  Barr, 21 Vet. App. at 308 (noting that the province of VA examiners does not extend to credibility determinations).  Therefore, without sufficient explanation from the VA examiner as to why he had reason to question the credibility of the Veteran, the Board is unable to assess the probative value of the VA examiner's opinion.  Therefore, the Board finds that a new VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his current psychiatric diagnoses other than PTSD.  

As indicated above, VA amended portions of the Schedule for Rating Disabilities to remove references to DSM-IV and replace them with references to DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  However, the regulation amendments do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board on August 4, 2014, and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD must also be considered using the DSM-IV criteria.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA psychiatric treatment records of the Veteran and associate them with the record.  

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder other than PTSD.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify all psychiatric diagnoses other than PTSD for the Veteran during the appeal period, using either the DSM-5 or DSM-IV criteria.  

For each psychiatric disability other than PTSD identified, the VA examiner is then specifically requested to offer the following opinions:

a. Did the psychiatric disability clearly and unmistakably preexist the Veteran's service?

b. If yes, was the psychiatric disability clearly and unmistakably not aggravated by the Veteran's service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability. 

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability. 

c. If it is the examiner's opinion that there is no clear and unmistakable evidence that the psychiatric disability either preexisted service or was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the psychiatric disability is directly related to service.  In this case, the examiner is requested to provide the following opinion: 

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disability had its onset during service, or is otherwise related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


